People v Dwaileebe (2018 NY Slip Op 07244)





People v Dwaileebe


2018 NY Slip Op 07244


Decided on October 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 30, 2018

Acosta, P.J., Friedman, Kapnick, Webber, Moulton, JJ.


7511 4577/15

[*1]The People of the State of New York, Respondent,
vMark Dwaileebe, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Loran Palmer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Vincent Rivellese of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered August 4, 2016, convicting defendant, upon his plea of guilty, of attempted grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his plea. "[T]he nature and extent of the fact-finding procedures on such motions rest largely in the discretion of the court" (People v Fiumefreddo , 82 NY2d 536, 544 [1993]). Here, the parties' written submissions and the plea minutes were sufficient to determine the motion. In his motion, defendant asserted that he had not taken his psychiatric medication on the day of the plea. During the plea colloquy, however, defendant responded appropriately and coherently to the court's inquiries, stating that he was entering the plea of his own free will and that he understood the rights he was waving by doing so. There is nothing to cast doubt on defendant's competency or the voluntariness of his plea (see e.g . People v Rodriguez , 302 AD2d 317 [1st Dept 2003], lv denied  99 NY2d 657 [2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 30, 2018
CLERK